Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000979
                                                       17-DEC-2012
                                                       08:51 AM




                           SCPW-12-0000979

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   MICHAEL C. TIERNEY, Petitioner,

                                 vs.

             DISTRICT COURT OF THE FIRST CIRCUIT,
        HONOLULU DIVISION, STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING

             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on November 2,

2012, and the record, it appears that petitioner fails to

demonstrate a clear and indisputable right to relief.       On October

25, 2012, the district court entered an order granting the State

of Hawai#i’s request to nolle prosequi the case without

prejudice.    Mandamus relief, therefore, is not warranted.    See

Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39

(1999) (A writ of mandamus is an extraordinary remedy that will


                                  1
not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action.   Such writs are not intended to supersede the legal

discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedures).   Accordingly,

           IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, December 17, 2012.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Simeon R. Acoba, Jr.

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack




                                 2